OPINION — AG — ** EDUCATIONAL TELEVISION — CONTRACTS — RENTAL ** INCOME " FROM A LEASE OR RENTAL AGREEMENT PERMITTING ANOTHER TELEVISION BROADCASTING AGENCY TO PLACE ITS ANTENNA ON TOP OF THE TOWER OF THE OKLAHOMA EDUCATIONAL TELEVISION AUTHORITY " CAN LEGALLY " BE USED FOR THE OPERATION AND MAINTENANCE " OF THE EDUCATIONAL TELEVISION FACILITIES OF THE AUTHORITY, PROVIDED SUCH INCOME HAS NOT BEEN PLEDGED OR ASSIGNED FOR THE RETIREMENT OF BONDS. (REPAIR, MAINTENANCE, AGENCY) CITE: 70 O.S. 2141 [70-2141], 70 O.S. 2146 [70-2146] 70 O.S. 2158 [70-2158] (J. H. JOHNSON)